Exhibit 10.3

PERFORMANCE UNIT AGREEMENT

Nautilus, Inc. (the “Company”), through its Board of Directors or a Committee
thereof (the “Plan Administrator”), has granted to                      (the
“Executive”) Performance Unit awards pursuant to the Nautilus, Inc. 2005 Long
Term Incentive Plan (the “Plan”), which is incorporated herein by reference.
Capitalized terms not otherwise defined in this Agreement shall be defined as
set forth in the Plan.

 

1. Performance Units and Performance Goals. Subject to the terms of the Plan and
achievement of the Performance Goals as set forth below, the Company hereby
grants to Executive the following Performance Unit awards:

 

  (a) 2006 Award. The first Performance Unit award (the “2006 Award”) shall
entitle the Executive to receive                      (            ) shares of
the Company’s common stock if (i) Executive is employed by the Company on the
last day of such fiscal year, and (ii) the Company achieves the following
Performance Goal: the Company’s Earnings Per Share (as defined below) for such
fiscal year equal or exceed                      ($            ).

 

  (b) 2007 Award. The second Performance Unit award (the “2007 Award”) shall
entitle the Executive to receive                      (            ) shares of
the Company’s common stock if (i) Executive is employed by the Company on the
last day of such fiscal year, and (ii) the Company achieves the following
Performance Goal: the Company’s Earnings Per Share (as defined below) for such
fiscal year equal or exceed                      ($            ).

 

  (c) 2008 Award. The third Performance Unit award (the “2008 Award”) shall
entitle the Executive to receive                      (            ) shares of
the Company’s common stock if (i) Executive is employed by the Company on the
last day of such fiscal year, and (ii) the Company achieves the following
Performance Goal: the Company’s Earnings Per Share (as defined below) for such
fiscal year equal or exceed                      ($            ).

 

  (d) Carry forward of 2006 and 2007 Awards. In the event the Performance Goal
for the 2006 Award is not achieved, such Award shall be paid to Executive if
Executive receives either the 2007 Award or the 2008 Award. In the event the
Performance Goal for the 2007 Award is not achieved, such Award shall be paid to
Executive if Executive receives the 2008 Award.

As used in this Agreement, “Earnings Per Share” shall mean the Company’s
earnings per share for a completed fiscal year as reported in the Company’s
consolidated statement of income as set forth in the report of the Company’s
independent auditors.

 

2. Price Paid by Executive. If earned in accordance with Section 1, the
Performance Unit Awards shall be paid to Executive in shares of common stock of
the Company within 60 days after the last day of the fiscal year in which such
award is earned. The Executive shall not be required to make any payment for
such shares.



--------------------------------------------------------------------------------

3. Termination of Employment. In the event Executive’s employment with the
Company shall terminate for any reason prior to the date on which the Company
publicly announces results of operations for fiscal 2006, 2007 or 2008, the
Award for such year(s) shall be cancelled and of no further force or effect.

 

4. No Rights of Shareholder. Until the Company has issued shares to Executive in
accordance with the terms of the Plan, the Performance Units granted herein
shall not entitle the Executive to any rights of a shareholder, including
without limitation the right to receive dividends or to vote the shares
underlying such Performance Units.

 

5. Non-Transferability of Awards. These Performance Unit awards may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution.

 

6. Adjustments upon Recapitalization or Reorganization. In the event of a
material alteration in the capital structure of the Company on account of a
recapitalization, stock split, reverse stock split, stock dividend or otherwise,
these Performance Unit awards shall be subject to adjustment by the Plan
Administrator in accordance with the Plan.

 

7. Taxation upon Payment of Awards. Executive understands that he may recognize
income for federal income tax purposes in an amount equal to the fair market
value of shares received under these Performance Unit awards. The Company will
be required to withhold tax from Executive’s current compensation with respect
to such income; to the extent that Executive’s current compensation is
insufficient to satisfy the withholding tax liability, the Company may require
the Executive to make a cash payment to cover such liability as a condition of
issuing such shares; provided, at Executive’s election, withholding tax may be
paid by withholding from the earned award such number of shares as have an
aggregate Fair Market Value on the date of withholding as equals the amount of
withholding tax so payable.

 

8. Governing Law. This agreement shall be interpreted and construed in
accordance with the laws of the State of Washington.

 

9. Section 409A. Anything herein to the contrary notwithstanding, any earned
amount payable to Executive hereunder shall be paid on or deferred until the
earliest date as may be required to comply with the provisions of Section 409A
of the Internal Revenue Code of 1986, as amended.

[Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed effective
                        .

 

EXECUTIVE       NAUTILUS, INC.       

By:

    

[name of Executive]

     

Signature

                  

Print Name

       

Its: _____________________________________________